DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 March 2022 has been entered.

Claim Objections
Claim 17 is objected to because of the following informalities:  it is believed that the phrase “resulting in the configuration…been the same” should instead read “resulting in the configuration …being the same”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 29-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal (US 20030148401).
With respect to claim 17, Agrawal discloses a biocompatible micropillar array substrate (MAS) comprising a plurality of micropillars (Figure 1B:20 and Figure 2A:201) arranged on the surface of a flat substrate.  This is described in at least paragraphs [0098]-[0104].  Paragraph [0080] further states that the substrate and micropillars are made from a variety of biocompatible polymers.  Figure 2A shows that the micropillars 201 are spaced approximately 2 microns from each other, and paragraph [0101] teaches that the micropillars may have a height within the range of 5 to 10 microns.  Paragraphs [0020], [0080] and [0121] teach that the substrate is a glass, ceramic, metal, non-metal or polymer slide, and that the micropillars are created using a process that involves spin coating a polymer layer onto the substrate.  With respect to the limitation “wherein the biocompatible MAS is prepared…” (i.e. the second paragraph of the body of the claim), it is well-established that apparatus claims are defined by the claimed product – not the method of production.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Here, the apparatus of Agrawal meets all the structural limitations set forth in the claim, and therefore there is a presumption that it is identical the product produced by the claimed method.
With respect to claims 29-31, Agrawal discloses the apparatus as described above.  The claims are directed to a “biocompatible micropillar array substrate”.  The PDMS replica is not a structural component of the claimed biocompatible MAS, but is instead a component used in the production of the claimed biocompatible MAS, and therefore is not given substantial weight when determining the patentability of the claimed product.  Again, see MPEP 2113.
With respect to claim 32-36, Agrawal discloses the apparatus as described above.  The claims are directed to a “biocompatible micropillar array substrate”.  The silicon MAS is not a structural component of the claimed biocompatible MAS, but is instead a component used in the production of the claimed biocompatible MAS, and therefore is not given substantial weight when determining the patentability of the claimed product.  Again, see MPEP 2113.
With respect to claim 37, Agrawal discloses the apparatus as described above.  Agrawal further states in at least paragraphs [0025], [0035] and [0118] that the biocompatible MAS is functionalized with antibodies.
With respect to claim 38, Agrawal discloses the apparatus as described above.  Agrawal teaches that each of the micropillars may have a cylindrical shape, a diameter of 0.8 to 2 microns, and a spacing of 2 microns or less.  This is taught in at least paragraphs [0098]-[0101] and [0162] and shown in at least Fig. 2A.

Response to Arguments
In response to Applicant’s amendments filed 18 April 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the Agrawal reference.


Conclusion
This is a non-final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/           Primary Examiner, Art Unit 1799